Citation Nr: 0021347	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 090	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
shrapnel wound of the left foot.  

3.  Entitlement to service connection for ischemic heart 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

Originally, the veteran had recognized active military 
service in the Philippines during World War II from January 
to May 1942 and from May 1943 to April 1946.  However, it was 
determined by an Administrative Decision of May 1998 that the 
veteran was a prisoner of war (POW) of the Japanese 
government from May to August 1942.  Thus, the veteran's 
recognized active military service now extends from January 
to August 1942 and from May 1943 to April 1946.  


FINDINGS OF FACT

1.  Service connection for an acquired eye disorder and a 
shrapnel wound of the left foot was last denied by the Board 
in October 1991.  Service connection had previously been 
denied by the Board in October 1983.  

2.  The evidence associated with the file since the 1991 
Board decision is not so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for an acquired eye disorder 
and a gunshot wound of the left foot.  

3.  The veteran was a POW of the Japanese government for more 
than 30 days during World War II, but did not experience 
localized edema during his period of captivity.  

4.  The veteran first developed ischemic heart disease many 
years after service discharge.  



CONCLUSIONS OF LAW

1.  The Board's October 1991 decision denying service 
connection for an acquired eye disorder and a shrapnel wound 
of the left foot is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claims of entitlement to service 
connection for an acquired eye disorder and a shrapnel wound 
of the left foot.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a),(c) (1999).  

3.  Ischemic heart disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Factual Background

Service medical records are negative as to any complaints of, 
treatment for, or showing of an eye disorder or shell 
fragment wound of the left foot during service.  On service 
separation examination in April 1946, it was noted that the 
veteran had sustained no diseases, wounds or injuries during 
service.  The veteran's eyes were reported to be normal on 
examination and he had 20/20 vision bilaterally.  His feet 
were said to be normal and no left foot injury was reported 
by the veteran or the examiner.  

In a series of rating decisions beginning in May 1950, the RO 
denied service connection for an acquired eye disorder and a 
gunshot wound of the left foot.  The veteran's initial claim 
seeking service connection for an eye disorder was filed in 
1950 and at that time was denied by the RO on the basis that 
an eye disorder was not shown in service and that the veteran 
had 20/20 vision bilaterally and no eye abnormalities noted 
on service separation examination in April 1946.  The 
veteran's claim for service connection for a wound of the 
left foot was first filed and denied by rating action in 
1966.  This claim was denied on the basis that there were no 
service medical records showing the presence of a left foot 
wound in service and such was not shown on separation 
examination in April 1946.  

Later, a decision of this Board in 1983 denied service 
connection for an eye disorder and a wound of the left foot 
on the same basis as the previous RO denials, i.e., that the 
claimed conditions were not shown present in service or at 
time of service separation examination in 1946.  Of record 
and considered at the time of this decision were statements 
from fellow soldiers supporting the veteran's claims, but the 
Board found these insufficient to overcome the lack of any 
competent medical evidence showing that the claimed 
conditions were of service origin.  

The veteran's attempt to reopen these same claims was later 
denied by Board decision in October 1991 on the basis that 
new and material evidence had not been submitted.  The 
veteran submitted medical evidence from 1989 and 1990 showing 
the presence of eye and left foot disorders at that time; 
however, this material did not serve to relate the claimed 
conditions to the veteran's period of service that ended in 
1946.  The other evidence submitted was cumulative in nature 
and the overall evidentiary record did not tend to show that 
the claimed disorders had their inception during service.   
In addition, the Board noted that some of the copied 
documents submitted by the veteran in support of his claims 
were of questionable authenticity, thereby adversely 
affecting the veteran's overall credibility.  Further, the 
Board noted that the veteran had consistently stated that he 
had sustained his alleged wound of the left foot in October 
1942 and that he had also furnished lay statements 
referencing that same date; however, the veteran was not in 
service on that date, as his recognized service did not 
extend into October 1942.  

The veteran again attempted to reopen his claim in 1997 with 
the submission of lay statements, documents and medical 
evidence that had been previously been submitted and 
considered by the Board in its 1991 decision.  The veteran 
also furnished his own statements reiterating his contention 
that the claimed disabilities arose in service to include the 
October 1942 date of left foot injury.  Also added to the 
record was a report of POW protocol examination conducted in 
August 1998, which showed diagnoses of immature cataract, 
myopia, and pterygium of both eyes.  

In a rating decision of October 1998, the RO denied the 
veteran's latest attempt to reopen these claims finding that 
the evidence submitted was not new and material, but merely 
cumulative.  The veteran disagreed with this decision and the 
current appeal ensued.  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).  Generally, 
to establish service connection there must be medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498.  

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. 
§ 20.1100 (1999). 

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide the merits of the claim fairly."  If all 
three tests are satisfied, the claim must be reopened.  Hodge 
v. West, 155 F. 3d 1356 (Fed Cir 1998).  

Analysis

In the present case, there was no reconsideration of the 
October 1991 Board decision and the appellant did not appeal 
that decision to the Court of Veterans Appeals, now the Court 
of Appeals for Veterans Claims, and accordingly, the Board's 
October 1991 decision is final.  

With the above-cited facts and law for consideration, the 
Board will not reopen this claim.  When read together with 
the appellant's contentions on appeal, the Board concludes 
that the evidence submitted or associated with the record 
since the October 1991 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The question to be addressed by the Board is whether the 
appellant has submitted new and material evidence to reopen 
his previously denied claims of entitlement to service 
connection for an acquired eye disorder and a shrapnel wound 
of the left foot.  

The Board last denied the appellant's claim in October 1991 
finding that new and material evidence had not been submitted 
to reopen the claims for service connection for an acquired 
eye disorder and a shrapnel wound of the left foot.  The 
underlying bases for the denial was that there was no showing 
by competent medical evidence of the presence of any eye 
disorder or residuals of shrapnel wound either during service 
or at any time proximate to service discharge.  Further, 
there was no medical nexus to relate any currently existing 
condition to the veteran's period of service that ended in 
1946.  Finally, the Board had serious reservations as to the 
authenticity of some of the materials submitted by the 
veteran in support of his claims thereby raising doubts as to 
his credibility.  The reasons for the Board's reservations 
and doubts are explained in detail in its 1991 decision.  

Since that 1991 decision the veteran has submitted copies of 
lay statements, documents and medical evidence that had 
previously been submitted and that was considered by the 
Board in its 1991 decision.  

Moreover, the Board finds that the veteran's current 
statements, while newly added to the record, essentially 
reiterate his previously considered contentions that the 
claimed conditions arose in service.  These same contentions 
were considered and rejected by the Board in 1991.  To the 
extent that the appellant contends that he has an eye 
disability that was incurred in service, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to this claim and, therefore, are deemed to be not material.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has also reiterated his contention that he sustained a shell 
fragment wound to his left foot in October 1942.  In addition 
to the absence of any competent medical evidence to support 
this claim of service incurrence, the Board again notes that 
the veteran's initial period of recognized service ended in 
August 1942 and his second period of service did not begin 
until May 1943.  Thus, in October 1942, the veteran was not 
in service and would not be eligible for service connection 
for any disability arising at that time.  

The findings with respect to the veteran's eyes noted on the 
POW protocol examination in 1998 are new, but are not 
material as they do not attribute any of the reported 
conditions to the veteran's period of service that ended in 
1946.  Thus, there is still no showing by competent medical 
evidence of the presence of the claimed conditions during 
service or of a nexus between the reported conditions and 
service.  

A careful review of the materials submitted by the veteran or 
added to the record since the 1991 Board decision shows that 
these materials do not address the underlying bases for the 
prior denials in that they do not tend to show by competent 
medical evidence that the claimed conditions arose during 
service.  The additional material is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  Therefore, the reopening of the denied claims is 
not warranted.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claims 
seeking entitlement to service connection for an acquired eye 
disorder and shrapnel wound of the left foot.  

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  Here, the veteran has been so advised by the 
Board decisions in 1983 and 1991, the January 1999 Statement 
of the Case and herein.  

Further, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claims.  
Specifically, there is no indication that any outstanding 
medical records would establish the presence of the claimed 
conditions during or in close proximity to service or provide 
the necessary nexus between any current condition and 
service.  Thus, as the obligation under section 5103(a) has 
been complied with, to the extent possible, further 
development by VA is not required or indicated at this time.  

Service Connection for Ischemic Heart Disease

Factual Background

The record now reflects that the veteran was a POW of the 
Japanese government from May to August 1942.  This new POW 
status was the result of an administrative decision in May 
1998.  As a former POW, the appellant's claim for service 
connection for ischemic heart disease under the provisions of 
38 C.F.R. § 3.309(c) is well grounded.  

Service medical records contain no indication of the presence 
of cardiovascular disease or has such been contended by the 
veteran.  At the time of separation examination in April 
1946, the veteran furnished a history of no diseases, 
injuries or wounds during service.  There was no indication 
of the presence of beriberi or joint swelling by examination 
or history.  The report of physical examination shows the 
cardiovascular system was evaluated as normal.  A blood 
pressure reading of 106/72 with a sitting pulse rate of 78 
was recorded at that time.  There is also no indication of 
the presence of cardiovascular disease during the initial 
postservice year or for many years thereafter.  

On a former POW medical history, dated in August 1998, the 
veteran reported that he did not have beriberi or swelling in 
the joints, legs, feet or muscles during his period of 
captivity.  On POW protocol cardiovascular examination in 
August 1998, the examiner noted that there was no known 
history of hypertension or heart disease.  An 
electrocardiogram revealed diffuse ischemia and a diagnosis 
of coronary atherosclerotic heart disease was reported.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served continuously for 90 days during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumptions of 38 C.F.R. § 3.307 are 
also satisfied.  The listed diseases include, beriberi 
(including beriberi heart disease).  Note: For purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (1999).  

Veterans Benefits Administration (VBA) Circular 21-97-1 (June 
17, 1997) addresses the application of 38 C.F.R. § 3.309 (c) 
to ischemic heart disease.  It is noted that the regulation 
only requires (1) a history of localized edema of the feet, 
ankles or legs during captivity and (2) the later development 
of ischemic heart disease.  It also notes that ischemic heart 
disease is a condition resulting from deficiency of blood 
supply to the heart muscle and that it is most often due to 
arteriosclerosis of the coronary arteries and when due to 
arteriosclerosis, it may also be called coronary artery 
disease, coronary heart disease or arteriosclerotic heart 
disease.  

Analysis

The service medical records dating from the appellant's 
period of World War II service show no indication of the 
presence of cardiovascular disease at that time or was such 
shown during the initial postservice year.  Thus, there is no 
evidentiary basis for an award of service connection for 
cardiovascular disease on a direct or one-year presumptive 
basis, nor is such contended by the appellant.  

The first question to be addressed under 38 C.F.R. § 3.309(c) 
is whether or not this former POW has ischemic heart disease.  
The 1998 POW protocol examination rendered a diagnosis of 
coronary artery disease and the EKG shows the presence of 
diffuse ischemia.  As noted above, coronary artery disease is 
synonymous with ischemic heart disease.  In other words, for 
VA purposes, there is current medical evidence showing that 
the appellant has a diagnosis of ischemic heart disease.  
Thus, this question is answered in the affirmative.  However 
there is a second test to be met in order for service 
connection to be granted for ischemic heart disease under 38 
C.F.R. § 3.309(c).  As noted above, the former POW must be 
shown to have experienced localized edema during captivity, 
if this second criterion is not met then service connection 
for ischemic heart disease may not be granted.  

In the present case, there is no indication in the service 
medical records or
postservice records that the veteran suffered from localized 
swelling during his period of POW captivity from April to 
August 1942.  In fact, the appellant specifically denied such 
localized swelling on his former POW medical history, dated 
and signed by in August 1998.  Therein, the veteran did 
report the symptomatology that he had while a POW, but 
answered in the negative to the questions of whether he had 
beriberi or swelling in the joints, legs, feet or muscles 
during his period of captivity.  

Both of the two primary criteria (the presence of in-service 
edema and a post-service diagnosis of ischemic heart disease) 
must be met for service connection to be granted under 38 
C.F.R. § 3.309(c).  Since the requisite in-service edema 
while a POW is not shown, the evidentiary record is 
insufficient to support a grant of service connection for 
ischemic heart disease as being the result of the appellant's 
POW experience under the presumptive provisions of 38 C.F.R. 
§ 3.309(c).  Accordingly, this claim must be denied.  


ORDER

New and material evidence sufficient to reopen the claims for 
service connection for an acquired eye disorder and a 
shrapnel wound of the left foot not having been submitted, 
the benefits on appeal remain denied.  

Service connection for ischemic heart disease is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

